          Case 5:19-cv-01161-EJD Document 42 Filed 01/13/20 Page 1 of 2




Jeremy Branch – Bar #303240
The Law Offices of Jeffrey Lohman, P.C.
4740 Green River Road, Suite 310,
Corona, CA 92880
Tel. (866) 329-9217 ext. 1009
Fax: (657) 246-1312
EMAIL: jeremyb@jlohman.com
Attorney for Plaintiff


                              UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA

DEAN BEAVER,                                      Case No: 5:19-cv-1161-EJD

               Plaintiff,
                                                  ELECTRONICALLY FILED
v.

USAA FEDERAL SAVINGS BANK,

               Defendants.


               JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

       Plaintiff, Dean Beaver (“Plaintiff”), and Defendant USAA Federal Savings Bank,

(“Defendant”), pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), hereby stipulate to

the dismissal of all of Plaintiff’s claims in this action against Defendant WITH PREJUDICE,

with each party to bear its own costs and fees.

JOINTLY SUBMITTED BY:

/s/ David M. Krueger (with permission)            /s/ Jeremy E. Branch
David M. Krueger                                  Jeremy E. Branch
BENESCH, FRIEDLANDER,                             The Law Offices of Jeffrey Lohman, P.C.
COPLAN & ARONOFF LLP                              4740 Green River Road, Suite 310
200 Public Square, Suite 2300                     Corona, CA 92880
Cleveland, Ohio 44114                             T: 866-329-9217 ext. 1009
Tel: (216) 363-4500                               F: 657-246-1312
dkreuger@beneschlaw.com                           E: JeremyB@jlohman.com
COUNSEL FOR DEFENDANT                             COUNSEL FOR PLAINTIFF
           Case 5:19-cv-01161-EJD Document 42 Filed 01/13/20 Page 2 of 2




                                  CERTIFICATE OF SERVICE


         I hereby certify that on the 13th day of January 2020, I electronically filed the foregoing

  Stipulation of Dismissal using the CM/ECF System, which will notify all registered parties.


David M. Krueger
BENESCH, FRIEDLANDER,
COPLAN & ARONOFF LLP
200 Public Square, Suite 2300
Cleveland, Ohio 44114
Tel: (216) 363-4500
dkreuger@beneschlaw.com
COUNSEL FOR DEFENDANT




                                                       /s/ Jeremy Branch
                                                       Jeremy Branch
                                                       The Law Offices of Jeffrey Lohman, P.C.
                                                       4740 Green River Road, Suite 310,
                                                       Corona, CA 92880
                                                       Tel. (866) 329-9217 ext. 1009
                                                       Fax: (657) 246-1312
                                                       EMAIL: jeremyb@jlohman.com
                                                       Attorney for Plaintiff




                                                   2
